'83, -gor czs -o I
                                                                                    RECEIVED IN
                                        CAUSE NO. 1278565-A                 COURT OF CRIMINAL APPEALS

EMERSON HANDY                                         §         IN THE        JUD &Ei'At 6                                      2015
        #1792077                                      §
                                                      §
v.                                                    §         DISTRICT    cou&P~~costa, Clerk
                                                      §
                                                      §
HARRIS COUNTY, DISTRICT CLERK:                        §         HARRIS COUNTY, TEXAS



                            "PLAINTIFF'S ORIGINAL APPLICATION

                                      FOR WRIT OF MANbAMUS:"


TO THE HONORABLE JUDGE.OF SAID COURT:

        Comes now Emerson Handy, Relator, pro-se in the above-styled
and     numbered           cause       of action and files this original applicat-
ion     for· ·writ          of     mandamus         pursuant to the court article 11.07
section        3 (c) of the Texas Code of Criminal Procedure, and would
show_the court the following:

                                                     I.                            '~-~:\\:;,"'"'·-
                                                                                                                  ·'-&,
                                                                                                                          ';_



Emerson Handy, TDCJ #1972077                         is    an     offender        incarcerated                                          in

the     Texas        Department          of Criminal Justice and is appearing pro-

se,     who        can     be    located       at     the Wayne Scott Unit A-1-21, 6999
                                                                                    .....'l,,r:.!>.,..,..._ __ ....... ~.. -


Retrieve           Rd.     Angleton,         Texas 77515.             Relator has             exha~sted                                his

remedies and has no other adequate remedy at law.                                      The act sought

to    ~be     compelles          is     min~sterial,            not discretionary in nature.

V.A.C.C.P.,              art.    110.7       section       3     (c)     requires respondent to

immediately              t~ansmit       to    the     Court      -of Criminal Appeals a copy

of the application for writ of habeas corpus,                                any              answers filed

and     a     certificat~             reciting       the       date     upon which that finding

was made, if the convicting                      court         decides     that        there                                    are     no

issues        to     be     resolved.          No     copy       of the application for writ

of     habeas        corpus, any answers filed, and a certificate reciting
            the     date upon which that finding was made have been trans-

mitted        to     the        Court        of     Criminal Appeals.                Had such documents

been        transmitted              to the Court of Criminal Appeals by respondent

as     required           by        state,        ~elator        would have received notice from

the Court of Criminal Appeals.

                                                           ii.
                                        DAtJ,'rL _
                                        &    at£     II   in. her /his capacity            as     District

Clerk        of     Harris County, Texas has a ministerial duty to receive

arid file _all paper's in a criminal proceeding and                                        perform     all

other        duties imposed on the clerk by law pursuant to V.A.c.c.P.,
                   -•.
            2.21,  and is re~ponsible under V.A.C.C.P., ll.07 section

3 (c) to immediately transmit to the Court                                      of     Criminal    Appeals

a      copy of the application for Writ of Habeas Corpus, any answers

              and     certificate                 reciting the date upon which that find-

ing     was        made        if     the  convicting                  court decides th~t there are

no      issues       to        be
                                                  .,\· c
                                               J.J~_;_s _.
                                      resolved.-.. . .
                                                                   o JJ;.c.L
                                                                    i:i
                                                                             District Clerk, Harris

County may be served at her/his place of business ,at                                           ftMR;~
~+.:.II.J...f'---~Texas,              7 7 2/0- C/ros /.
                                                           IIT.

                                V~Qlation          of Article 11.07 of

             The    respondent              violated         article           11.07    section 3 (c) of

 the V.A.c.c.P., by                   failing             to provide a copy of the application

 for        writ    of habeas corpus, any answers filed,                               and a certificate

 reciting the date upon which that finding was made to the Court

 of     Criminal          Appeals within the time prescribed by law and with-

 in     a     reasonable             time from the date on which the documents were

 requested to be transmitted.

             Requests          for     the         transmittal of the application for Writ

                                                            {1 )
          of        Habeas         Corpus,            any        answers   filed, and a certificate       -·-
 reciting           the        date      upon         which that finding was made, were made
                           '>.   CUR;s       o~ M1° E L
 by     relator           to      ~                          ,      District   Clerk, Harris County,

 by     certified              mailed            Letters                                '
                                                                 date 12-16-2014: pursuant to art-

 icle     11.07           section            3     (c)      of      the Code of Criminal Procedure.

True and accurate copies of the above letters are attached hereto

 as     exhibits           "A"         through "            " and are incorporated by reference

 herein. for all purposes.

          To        date,         relator has received no response from respondent

 regarding           relator's               request         for      transmittal     of a copy of the

application               for      Writ          of      Habeas       Corpus, any answers filed and

a     c~rtificate          reciting the date upon which that habeas                            corpus,

any answers filed,and.acsrtificate teciting                                     the   date upon which

 that finding was made to the Court of Criminal Appeals.

          As        is clear from relator's letters, relator has repeatedly

 put     respondent               on     notice           that       relator   seeks the transmittal

of      copy        of the application for writ of habeas corpus, any answ-

res      filed, a certificate reciting the date upon which that find-

 ing     was made to the Court of Criminal Appeals and that such

records are required by the Court of Criminal Appeals to act

on relator's writ of habeas corpus.                                    Relator has gone      well   be-

Dyond     any        requirement                 or      obligations       imposed     upon him by the

Texas Code of Criminal Procedure.
                                                                                                     /


          In        contrast            to       relator's article ll.Q7 secction 3 (c) is

acting         in     bad         faith, and has also failed to afford relator the

professional               and         common         courtesy        of   any written respone's to

his correspondence and requests.

          Article              11.07         section 3 (c) clearly states that "[i]f the


                                                             ( 2)
 --.,




               .•


         'convicting             court     decides           that    there are no such issues,

the      clerk         shall      immediately ·transmit                [emphasis added] to the

Court       of        Cri~in~l        Appeals a copy of the application, any answ-

ers      filed,         and      a certificate reciting the date upon which that

finding was             made.         Failure       o£ the court to act within the all-

owed      20         days     shall      constitute           such a finding.         Texas Code of

Criminal             Procedure        article       11;07       section       3 (c) respondent is

in      violation           of    this     proced~re,           ministerial· duties, and thus

the laws of this state. _T_N_Rf.' AB-"kaR. L!\Mo_tJ_I~1iJd,le:-Jl;J&/&. -a-Y3-=.l!:L1_~~j.___
MANJ.A.M-lJ>_ (a_€ _I±M~p_i~LI._D]__Ct ..C~g;_;~.ll.eP-.__fkloJ?E lhi E>t{21_~Eho;J ol if! d~Jy.sV~o.ll1t;;Q!'l.
                                         CAUSE NO. 1278565-A                                                  .

                                          Prayer For Relief

          WHEREFORE, . PREMISES               CONSIDERED,             Relator     Emerson       Handy~~


pro-se,             respectful1y       requests          a    finding     that      the respondent

did     not          transmit     documents         to       the     Court of Criminal Appeals

within         a      reasonable         time . after         the     date they were requested

and     tha~          relator     brought this 1itigation in good faith and.has

substantially               prevailed.        Relatbr          pray~    FOR AN ORDER DIRECTING

RESPONDENT TO TRANSMIT COPY OF THE APPLICATION FOR WRIT'OF HABEAS

CORPUS, any answers filed, arid                          a    certificate reciting the date

upon      which         that     finding was made to the Court of Criminal App-

eals      as        directed      in     article         11/07      ~ection   3 (c) of the Texas

Code of Criminal Procedure and-as requested in relator's                                        letters

(Exhibits "A" through "                         "




                                                     ( 3)
                                           CAUSE NO. 1278565-A



     Emerson Handy                                     §       IN THE !79th JUDICIAL
     TDCJ7ID #1792077                                  §
                                                       §
     v.                                                §       DISTRICT COURT OF
                                                       §
                                                       §
     Harris County District Clerk:                     §      ·Harris County, Texas



                                                     Order

               On     this     day,        came on to be heard the foregoing relator's

     application         for     writ        of    Mandamus     and it appears to the court

     that the same should be

                                 Granted



               It     is therefore ORDERED that the District Clerk shall imm-

     ediately         transmit        to     the    Court     of Criminal Appeals a copy of

     the   application           for        writ    of habeas corpus, any answers filed,

     and   a        certificate reciting the date upon which that transmittal

     was made·.




           Signed on this the                       day of                      I   2015.
                                                              ------------------~




                                                                Presiding Judge




,,
                                                                              CAUSE NO. 1278565-A

    The State of Texas                                                                                     §

                                                                                                           §

    County of Harris                                                                                       §



                                                                                              Affidavit

                        I         swear                   under               oath that the facts and allegations in the
    above application for writ of Mandamus are true and correct.

                                                                                                                        Emerson Handy
                                                                                                                            Relator



                    Signed under oath Before me on this the                                                                                         ~Day                  of _

   ~\A~                             ,      2015.

                              ••• • •• • • • •• •• ••• •• • • • • •• •                                              Notary public in and for
                              ·e-·--
                              •     -·:::::-....:.:_-_,_ CAROL M. JENNINGS•
                              : .;:_(A··y:                Not~ry                                          .         the State of Texas

                              .                                                                           .
                                                                 Public. Stat!! of T.exas :
                                -~:-... 'W _/_,-
                              •
                              • · ·.-:--:.. c·~·>
                                            - -
                                                             My Commission Expir!!s
                                                                  07 -09·20 1a
                                                                                          •
                                                                                          •                          Qa..ro I N\.:J:ef"\n in§">
                                                                                                                    printed or typed name
                              ·····~···················
                                        ~~~·                                                                        MY COMMISSION EXPIRE


                                                                         Certificate of Service


    ---~I--'-h"-e~r~e~b..._Y_,......._c~e.;;;...r~t...;;;i...;;;f:.....~Y.__~t-'h-'-a-'t'--a'-'-...;;t-"r-'u-'e'--c.;;;.....:..o..._p....y__,o:_;f;;;..._,;:t _he   above _A p p ll_S: at·
    for             Writ                of          Mandamus                        was             served                    o~ 'WR;i Q~t{;tir by "placing
    a copy in the                                u.s.            mail addressed to:                                           MR . Abt: I Aea,s~n '. CJER \.:__
PD. 8o'Jt          L 23
                                                      .
                              ~ f' A:t.stiJ\{ on this the
                                                           'I£';